Opinion filed January 19, 2018




                                               In The


            Eleventh Court of Appeals
                                           __________

                                    No. 11-17-00322-CR
                                        __________

                           IN RE THE STATE OF TEXAS


                              Original Mandamus Proceeding

                          MEMORANDUM OPINION
         This is an original mandamus proceeding filed by Relator, the State of Texas,
acting by and through the District Attorney for the 441st Judicial District, Laura A.
Nodolf. Relator contends that Respondent, the Honorable Judge K. Kyle Peeler of
the Juvenile Court of Midland County,1 abused his discretion when he entered an
order directing Relator to produce “all juvenile records” of a complaining witness to
the judge of the 441st District Court for an in camera inspection. For the reasons
expressed herein, we deny the petition for writ of mandamus.


        1
         Judge Peeler is the elected judge of the County Court at Law of Midland County. The relevant
orders in this case indicate that Judge Peeler was siting as the presiding judge of the Juvenile Court of
Midland County.
                                 Background Facts
      Real Party in Interest, Derek Justin Paredes, is charged by indictment in the
441st District Court of Midland County in trial court Cause No. CR47592 with one
count of continuous sexual abuse of a young child or children under fourteen years
of age and four counts of aggravated sexual assault of a child under fourteen years
of age. The indictment identifies one complainant, E.Q. In accordance with the
441st District Court’s standing order, Relator disclosed to Paredes that E.Q. “has
recently acquired criminal charges.”
      Paredes filed a discovery motion in Cause No. CR47592 requesting that all
juvenile records pertaining to E.Q. be turned over immediately to Paredes’s attorney.
Relator responded to the motion by asserting that the trial court did not have the
authority under Section 58.007 of the Texas Family Code to order the release of the
records to Paredes. TEX. FAM. CODE ANN. § 58.007 (West Supp. 2017). Relator
asserted that Paredes was required to seek the records directly from the County Court
at Law rather than from the 441st District Court.
      On November 8, 2017, the 441st District Court signed an order “requesting
[Respondent] produce all juvenile records” of the complaining witness to the 441st
District Court for an in camera inspection. That same day, Respondent signed an
order finding “good and sufficient legal grounds to grant the request for in-camera
inspection” and commanding Relator to produce all juvenile records of the
complaining witness to the 441st District Court.
                                       Analysis
      Relator now seeks a writ of mandamus, ordering Respondent to set aside his
order dated November 8, 2017. In a single issue, Relator poses the following
question: “May the judge of a county court at law, sitting as a juvenile court, compel
the State to produce juvenile justice records of an alleged victim as part of discovery
in an adult felony criminal case pending before a district court not presided over by
                                           2
the juvenile judge?” Relator contends that Paredes was required to seek leave
directly from the juvenile court for access to the complainant’s juvenile records
rather than seeking the relief through the district court. Relator additionally contends
that Respondent does not have the authority to order the production of documents in
an adult felony criminal case.
      Mandamus is appropriate in a criminal proceeding when Relator establishes
(1) “that he has no adequate remedy at law to redress the harm that he alleges will
ensue” and (2) “that the act he seeks to compel or prohibit does not involve a
discretionary or judicial decision.” Simon v. Levario, 306 S.W.3d 318, 320 (Tex.
Crim. App. 2009) (orig. proceeding); see State ex rel. Hill v. Ct. of Appeals for Fifth
Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Relator does
not have an adequate remedy at law because the State does not have the right to
appeal from the order entered by the trial court. See TEX. CODE CRIM. PROC. ANN.
art. 44.01 (West Supp. 2017). Accordingly, the first prong of the two-part test is
established.
      The second prong of the two-part test “is satisfied if the relator can show he
has ‘a clear right to the relief sought’—that is to say, ‘when the facts and
circumstances dictate but one rational decision’ under unequivocal, well-settled (i.e.,
from extant statutory, constitutional, or case law sources), and clearly controlling
legal principles.” Simon, 306 S.W.3d at 320 (quoting State ex rel. Young v. Sixth
Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007)).
      Section 58.007 is entitled “Confidentiality of Probation Department,
Prosecutor, and Court Records.” It restricts the disclosure of juvenile records
possessed by a juvenile court, a clerk of a court, a juvenile probation department, or
a prosecuting attorney. FAM. § 58.007(b). Subsection (b)(6) provides that juvenile
records may be inspected or copied “with permission from the juvenile court [by]
any other person, agency, or institution having a legitimate interest in the proceeding
                                           3
or in the work of the court.” Id. § 58.007(b)(6). We conclude that Judge Peeler’s
order requiring disclosure of E.Q.’s juvenile records to the judge of the 441st District
Court for an in camera inspection does not constitute an abuse of discretion under
Section 58.007(b)(6).
      Section 58.007(b)(6) addresses two questions: (1) to whom may juvenile
records be disclosed?—“any other person, agency, or institution having a legitimate
interest in the proceeding or in the work of the court”; and (2) how?—“with
permission from the juvenile court.” Id. In this instance, the 441st District Court is
an agency or institution having a legitimate interest in the proceeding or work of the
juvenile court as it pertains to E.Q.’s juvenile records since E.Q. is the complainant
in the criminal charges brought against Paredes. See Johnson v. State, 490 S.W.3d
895 (Tex. Crim. App. 2016).
      Relator primarily directs its challenge to the procedure employed by Paredes
and Respondent. We conclude that the procedures utilized in these proceedings do
not violate Section 58.007(b)(6), which simply provides “with permission from the
juvenile court.” There is no requirement that a motion be filed in the juvenile court
in order for permission to be granted under Section 58.007(b)(6). In the absence of
authority requiring a motion to be filed in the juvenile court, Respondent did not
abuse his discretion by ordering production of the juvenile records to the judge of
the 441st District Court.
      It is significant to note the extent of Respondent’s order. Respondent simply
ordered that E.Q.’s juvenile records be submitted to the judge of the 441st District
Court for an in camera inspection. Respondent did not order that the records are to
be turned over to Paredes or his attorney. Presumably, that is a decision that will be
made by the 441st District Court. Additionally, Respondent’s order does not address
the admissibility of E.Q.’s juvenile records at Paredes’s criminal trial. Accordingly,
we disagree with Relator’s contention that Respondent has entered an order in the
                                           4
441st District Court that he is without authority to make. Accordingly, we overrule
Relator’s sole issue and we deny Relator’s request for issuance of a writ of
mandamus.
        Finally, Paredes requests sanctions against Relator under TEX. R.
APP. P. 52.11 for “filing a petition that is clearly groundless.” Paredes additionally
contends that his attorney “had to cancel her Thanksgiving plans to be with her
family so that she [could] adequately and timely respond” to Relator’s petition. With
respect to the timing issue, Relator filed its petition on November 21, 2017, which
was two days before Thanksgiving Day (November 23, 2017). Upon receipt of the
petition, we requested a response from Paredes—due on or before December 1,
2017. Paredes filed a ten-page response to the petition on November 27, 2017, which
was approximately four days prior to the deadline. Accordingly, the record does not
support Paredes’s contention that the timing of the filing of the petition required her
to cancel her Thanksgiving Holiday travel plans.2
        Rule 52.11 permits a court of appeals to impose sanctions on any party not
acting in good faith who files a “clearly groundless” petition. TEX. R. APP. P. 52.11.
Whether to grant sanctions for a “clearly groundless” petition is a matter of
discretion that this court exercises with prudence and caution and only after careful
deliberation in truly egregious circumstances. See Walter v. Marathon Oil Corp.,
422 S.W.3d 848, 861 (Tex. App.—Houston [14th Dist.] 2014, no pet.). We decline
to find that Relator filed a clearly groundless petition. Accordingly, we deny
Paredes’s request for sanctions.




        2
         The court would further note that it routinely grants extensions of time when an attorney’s travel
plans conflict with an impending deadline.

                                                    5
                                         This Court’s Ruling
        Relator’s petition for writ of mandamus is denied. Paredes’s request for
sanctions is also denied.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE


January 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      6